Exhibit 10.2

MASONITE INTERNATIONAL CORPORATION
                          
AMENDED AND RESTATED 2012 EQUITY INCENTIVE PLAN
                          
ARTICLE I
PURPOSE
The purpose of this Masonite International Corporation Amended and Restated 2012
Equity Incentive Plan is to enhance the profitability and value of the Company
for the benefit of its stockholders by enabling the Company to offer Eligible
Individuals cash and stock‑based incentives in order to attract, retain and
reward such individuals and strengthen the mutuality of interests between such
individuals and the Company’s stockholders. The Plan is effective as of the date
set forth in Article XV.
ARTICLE II
DEFINITIONS
For purposes of the Plan, the following terms shall have the following meanings:
2.1    “Affiliate” means each of the following: (a) any Subsidiary; (b) any
Parent; (c) any corporation, trade or business (including, without limitation, a
partnership or limited liability company) which is directly or indirectly
controlled 50% or more (whether by ownership of stock, assets or an equivalent
ownership interest or voting interest) by the Company or one of its Affiliates;
(d) any trade or business (including, without limitation, a partnership or
limited liability company) which directly or indirectly controls 50% or more
(whether by ownership of stock, assets or an equivalent ownership interest or
voting interest) of the Company; and (e) any other entity in which the Company
or any of its Affiliates has a material equity interest and which is designated
as an “Affiliate” by resolution of the Committee; provided that, unless
otherwise determined by the Committee, the Common Stock subject to any Award
constitutes “service recipient stock” for purposes of Section 409A of the Code
or otherwise does not subject the Award to Section 409A of the Code.
2.2    “Award” means any award under the Plan of any Stock Option, Stock
Appreciation Right, Restricted Stock, Performance Award, Other Stock-Based Award
or Other Cash-Based Award. All Awards shall be granted by, confirmed by, and
subject to the terms of, a written agreement executed by the Company and the
Participant.
2.3    “Award Agreement” means the written or electronic agreement setting forth
the terms and conditions applicable to an Award, as amended from time to time.
2.4    “Board” means the Board of Directors of the Company.
2.5    “Canadian Securities Laws” means, collectively, all applicable securities
laws of each of the Provinces of Canada and the respective rules, regulations,
policy statements under such

 
 
 




--------------------------------------------------------------------------------



laws together with applicable published instruments, notices and orders of the
securities regulatory authorities in the Provinces.
2.6    “Cause” means, unless otherwise provided by the Committee in the
applicable Award Agreement, with respect to a Participant’s Termination of
Employment or Termination of Consultancy, the following: (a) in the case where
there is no employment agreement, consulting agreement, change in control
agreement or similar agreement in effect between the Company or an Affiliate and
the Participant at the time of the grant of the Award (or where there is such an
agreement but it does not define “cause” (or words of like import)), termination
due to (i) the commission by the Participant of any indictable offense which
carries a maximum penalty of imprisonment; (ii) perpetration by the Participant
of an illegal act or fraud with respect to the Company; (iii) continuing failure
by the Participant to perform the Participant’s duties in any material respect,
provided that the Participant is given notice and an opportunity to effectuate a
cure as determined by the Committee; or (iv) the Participant’s willful
misconduct or gross negligence with regard to the Company; or (b) in the case
where there is an employment agreement, consulting agreement, change in control
agreement or similar agreement in effect between the Company or an Affiliate and
the Participant at the time of the grant of the Award that defines “cause” (or
words of like import), “cause” as defined under such agreement; provided,
however, that with regard to any agreement under which the definition of “cause”
only applies on occurrence of a change in control, such definition of “cause”
shall not apply until a change in control actually takes place and then only
with regard to a termination thereafter. With respect to a Participant’s
Termination of Directorship, “cause” means an act or failure to act that
constitutes cause for removal of a director under applicable law.
2.7    “Change in Control” has the meaning set forth in 5.4(e).
2.8    “Change in Control Price” has the meaning set forth in Section 5.4.
2.9    “Code” means the Internal Revenue Code of 1986, as amended. Any reference
to any section of the Code shall also be a reference to any successor provision
and any treasury regulation promulgated thereunder.
2.10    “Committee” means any committee of the Board duly authorized by the
Board to administer the Plan. If no committee is duly authorized by the Board to
administer the Plan, the term “Committee” shall be deemed to refer to the Board
for all purposes under the Plan.
2.11    “Common Stock” means the common shares without par value in the capital
of the Company.
2.12    “Company” means Masonite International Corporation, a British Columbia
corporation, and its successors by operation of law.
2.13    “Consultant” means any Person who is an advisor or consultant to the
Company or its Affiliates.

 
2
 




--------------------------------------------------------------------------------



2.14    “Disability” means, unless otherwise provided by the Committee in the
applicable Award Agreement, with respect to a Participant’s Termination, a
permanent and total disability as defined in Section 22(e)(3) of the Code.
Notwithstanding the foregoing, for Awards that are subject to Section 409A of
the Code, Disability shall mean that a Participant is disabled under Section
409A(a)(2)(C)(i) or (ii) of the Code.
2.15    “Effective Date” means the effective date of the Plan as defined in
Article XV.
2.16    “Eligible Employees” means each employee of the Company or an Affiliate.
2.17    “Eligible Individual” means any Eligible Employee, Non-Employee Director
or Consultant.
2.18    “Exchange Act” means the Securities Exchange Act of 1934, as amended.
Reference to a specific section of the Exchange Act or regulation thereunder
shall include such section or regulation, any valid regulation or interpretation
promulgated under such section, and any comparable provision of any future
legislation or regulation amending, supplementing or superseding such section or
regulation.
2.19    “Fair Market Value” means, for purposes of the Plan, unless otherwise
required by any applicable provision of the Code or any regulations issued
thereunder, as of any date and except as provided below, the last sales price
reported for the Common Stock on the applicable date: (a) as reported on the
principal national securities exchange in the United States on which it is then
traded or (b) if the Common Stock is not traded, listed or otherwise reported or
quoted on a national securities exchange, the Committee shall determine in good
faith the Fair Market Value in whatever manner it considers appropriate taking
into account the requirements of Section 409A of the Code. For purposes of the
grant of any Award, the applicable date shall be the trading day immediately
prior to the date on which the Award is granted. For purposes of the exercise of
any Award, the applicable date shall be the date a notice of exercise is
received by the Company or, if not a day on which the applicable market is open,
the next day that it is open.
2.20    “Family Member” means “family member” as defined in Section A.1.(a)(5)
of the general instructions of Form S-8.
2.21    “Incentive Stock Option” means any Stock Option awarded to an Eligible
Employee of the Company, its Subsidiaries and its Parents (if any) under the
Plan intended to be and designated as an “Incentive Stock Option” within the
meaning of Section 422 of the Code.
2.22    “Non-Employee Director” means a director or a member of the Board of the
Company or any Affiliate who is not an active employee of the Company or any
Affiliate.
2.23    “Non-Qualified Stock Option” means any Stock Option awarded under the
Plan that is not an Incentive Stock Option.
2.24    “Non-Tandem Stock Appreciation Right” shall mean the right to receive an
amount in cash and/or stock equal to the difference between (x) the Fair Market
Value of a share

 
3
 




--------------------------------------------------------------------------------



of Common Stock on the date such right is exercised, and (y) the aggregate
exercise price of such right, otherwise than on surrender of a Stock Option.
2.25    “Other Cash-Based Award” means an Award granted pursuant to Section 11.3
of the Plan and payable in cash at such time or times and subject to such terms
and conditions as provided by the Committee in the applicable Award Agreement.
2.26    “Other Stock-Based Award” means an Award under Article XI of the Plan
that is valued in whole or in part by reference to, or is payable in or
otherwise based on, Common Stock, including, without limitation, an Award valued
by reference to an Affiliate.
2.27    “Parent” means any parent corporation of the Company within the meaning
of Section 424(e) of the Code.
2.28    “Participant” means an Eligible Individual to whom an Award has been
granted pursuant to the Plan.
2.29    “Performance Award” means an Award granted to a Participant pursuant to
Article X hereof contingent upon achieving certain Performance Goals.
2.30    “Performance Goals” means goals established by the Committee as
contingencies for Awards to vest and/or become exercisable or distributable
based on one or more of the performance goals set forth in Exhibit A hereto.
2.31    “Performance Period” means the period designated during which the
Performance Goals must be satisfied with respect to the Award to which the
Performance Goals relate.
2.32    “Person” means an individual, a partnership, a corporation, a limited
liability company, an association, a joint stock company, a trust, a joint
venture, an unincorporated organization and a government or any branch,
department, agency, political subdivision or official thereof.
2.33    “Plan” means this Masonite International Corporation Amended and
Restated 2012 Incentive Compensation Plan, as amended from time to time.
2.34    “Reference Stock Option” has the meaning set forth in Section 8.1.
2.35    “Registration Date” means the date on which the shares of Common Stock
are sold to the public subsequent to the date hereof pursuant to a (final)
prospectus under Canadian Securities Laws or pursuant to an effective
registration statement under the Securities Act which has been declared
effective by the United States Securities and Exchange Commission (other than a
registration statement on Form S-4, S-8 or any other similar form).
2.36    “Restricted Stock” means an Award of shares of Common Stock under the
Plan that is subject to restrictions under Article IX.

 
4
 




--------------------------------------------------------------------------------



2.37    “Restriction Period” has the meaning set forth in Section 9.3(a) with
respect to Restricted Stock.
2.38    “Rule 16b-3” means Rule 16b‑3 under Section 16(b) of the Exchange Act as
then in effect or any successor provision.
2.39    “Section 162(m) of the Code” means the exception for performance-based
compensation under Section 162(m) of the Code and any applicable treasury
regulations thereunder.
2.40    “Section 409A of the Code” means the nonqualified deferred compensation
rules under Section 409A of the Code and any applicable treasury regulations and
other official guidance thereunder.
2.41    “Securities Act” means the Securities Act of 1933, as amended and all
rules and regulations promulgated thereunder. Reference to a specific section of
the Securities Act or regulation thereunder shall include such section or
regulation, any valid regulation or interpretation promulgated under such
section, and any comparable provision of any future legislation or regulation
amending, supplementing or superseding such section or regulation.
2.42    “Stock Appreciation Right” shall mean the right pursuant to an Award
granted under Article VIII.
2.43    “Stock Option” or “Option” means any option to purchase shares of Common
Stock granted to Eligible Individuals granted pursuant to Article VII.
2.44    “Subsidiary” means any subsidiary corporation of the Company within the
meaning of Section 424(f) of the Code.
2.45    “Tandem Stock Appreciation Right” shall mean the right to surrender to
the Company all (or a portion) of a Stock Option in exchange for an amount in
cash and/or stock equal to the difference between (i) the Fair Market Value on
the date such Stock Option (or such portion thereof) is surrendered, of the
Common Stock covered by such Stock Option (or such portion thereof), and
(ii) the aggregate exercise price of such Stock Option (or such portion
thereof).
2.46    “Ten Percent Stockholder” means a Person owning stock possessing more
than ten percent (10%) of the total combined voting power of all classes of
stock of the Company, its Subsidiaries or its Parent.
2.47    “Termination” means a Termination of Consultancy, Termination of
Directorship or Termination of Employment, as applicable.
2.48    “Termination of Consultancy” means: (a) that the Consultant is no longer
acting as a consultant to the Company or an Affiliate; or (b) when an entity
which is retaining a Participant as a Consultant ceases to be an Affiliate
unless the Participant otherwise is, or thereupon becomes, a Consultant to the
Company or another Affiliate at the time the entity ceases to be an Affiliate.
In the event that a Consultant becomes an Eligible Employee or a Non‑Employee
Director upon the termination of such Consultant’s consultancy, no Termination
of Consultancy shall be deemed to

 
5
 




--------------------------------------------------------------------------------



occur until such time as such Consultant is no longer a Consultant, an Eligible
Employee or a Non‑Employee Director. Notwithstanding the foregoing, the
Committee may otherwise define Termination of Consultancy in the Award Agreement
or, if no rights of a Participant are reduced, may otherwise define Termination
of Consultancy thereafter, provided that any such change to the definition of
the term “Termination of Consultancy” does not subject the applicable Award to
Section 409A of the Code.
2.49    “Termination of Directorship” means that the Non‑Employee Director has
ceased to be a director of the Company; except that if a Non‑Employee Director
becomes an Eligible Employee or a Consultant upon the termination of such
Non-Employee Director’s directorship, such Non-Employee Director’s ceasing to be
a director of the Company shall not be treated as a Termination of Directorship
unless and until the Participant has a Termination of Employment or Termination
of Consultancy, as the case may be.
2.50    “Termination of Employment” means: (a) a termination of employment (for
reasons other than a military or personal leave of absence granted by the
Company) of a Participant from the Company and its Affiliates; or (b) when an
entity which is employing a Participant ceases to be an Affiliate, unless the
Participant otherwise is, or thereupon becomes, employed by the Company or
another Affiliate at the time the entity ceases to be an Affiliate. In the event
that an Eligible Employee becomes a Consultant or a Non‑Employee Director upon
the termination of such Eligible Employee’s employment, no Termination of
Employment shall be deemed to occur until such time as such Eligible Employee is
no longer an Eligible Employee, a Consultant or a Non‑Employee Director.
Notwithstanding the foregoing, the Committee may otherwise define Termination of
Employment in the Award Agreement or, if no rights of a Participant are reduced,
may otherwise define Termination of Employment thereafter, provided that any
such change to the definition of the term “Termination of Employment” does not
subject the applicable Award to Section 409A of the Code.
2.51    “Transfer” means: (a) when used as a noun, any direct or indirect
transfer, sale, assignment, pledge, hypothecation, encumbrance or other
disposition (including the issuance of equity in any entity), whether for value
or no value and whether voluntary or involuntary (including by operation of
law), and (b) when used as a verb, to directly or indirectly transfer, sell,
assign, pledge, encumber, charge, hypothecate or otherwise dispose of (including
the issuance of equity in any entity) whether for value or for no value and
whether voluntarily or involuntarily (including by operation of law).
“Transferred” and “Transferable” shall have a correlative meaning.
2.52    “Transition Period” means the period beginning with the Registration
Date and ending as of the earlier of: (i) the date of the first annual meeting
of stockholders of the Company at which directors are to be elected that occurs
after the close of the third calendar year following the calendar year in which
the Registration Date occurs; and (ii) the expiration of the “reliance period”
under Treasury Regulation Section 1.162-27(f)(2).

 
6
 




--------------------------------------------------------------------------------



ARTICLE III
ADMINISTRATION
3.1    The Committee. The Plan shall be administered and interpreted by the
Committee. To the extent required by applicable law, rule or regulation, it is
intended that each member of the Committee shall qualify as (a) a “non-employee
director” under Rule 16b-3, (b) an “outside director” under Section 162(m) of
the Code and (c) an “independent director” under the rules of any national
securities exchange or national securities association, as applicable. If it is
later determined that one or more members of the Committee do not so qualify,
actions taken by the Committee prior to such determination shall be valid
despite such failure to qualify.
3.2    Grants of Awards. The Committee shall have full authority to grant,
pursuant to the terms of the Plan, to Eligible Individuals: (i) Stock Options;
(ii) Stock Appreciation Rights; (iii) Restricted Stock; (iv) Performance Awards;
(v) Other Stock-Based Awards, including restricted stock units; and (vi) Other
Cash-Based Awards. In particular, the Committee shall have the authority:
(a)    to select the Eligible Individuals to whom Awards may from time to time
be granted hereunder;
(b)    to determine whether and to what extent Awards, or any combination
thereof, are to be granted hereunder to one or more Eligible Individuals;
(c)    to determine the number of shares of Common Stock to be covered by each
Award granted hereunder;
(d)    to determine the terms and conditions, not inconsistent with the terms of
the Plan, of any Award granted hereunder (including, but not limited to, the
exercise or purchase price (if any), any restriction or limitation, any vesting
schedule or acceleration thereof, or any forfeiture restrictions or waiver
thereof, regarding any Award and the shares of Common Stock relating thereto,
based on such factors, if any, as the Committee shall determine);
(e)    to determine the amount of cash to be covered by each Award granted
hereunder;
(f)    to determine whether, to what extent and under what circumstances grants
of Options and other Awards under the Plan are to operate on a tandem basis
and/or in conjunction with or apart from other awards made by the Company
outside of the Plan;
(g)    to determine whether and under what circumstances a Stock Option may be
settled in cash, Common Stock and/or Restricted Stock under Section 7.4(d);
(h)    to determine whether a Stock Option is an Incentive Stock Option or
Non‑Qualified Stock Option;
(i)    to determine whether to require a Participant, as a condition of the
granting of any Award, to not sell or otherwise dispose of shares acquired
pursuant to the exercise of an Award for a period of time as determined by the
Committee following the date of the acquisition or exercise of such Award;

 
7
 




--------------------------------------------------------------------------------



(j)    to modify, extend or renew an Award, subject to Article XII and Section
7.4(l), provided, however, that such action does not subject the Award to
Section 409A of the Code without the consent of the Participant; and
(k)    solely to the extent permitted by applicable law (including, without
limitation, Section 13(k) of the Exchange Act), to determine whether, to what
extent and under what circumstances to provide loans (which may be on a recourse
basis and shall bear interest at the rate the Committee shall provide) to
Participants in order to exercise Options under the Plan.
3.3    Guidelines. Subject to Article XII hereof, the Committee shall have the
authority to adopt, alter and repeal such administrative rules, guidelines and
practices governing the Plan and perform all acts, including the delegation of
its responsibilities (to the extent permitted by applicable law and applicable
stock exchange rules), as it shall, from time to time, deem advisable; to
construe and interpret the terms and provisions of the Plan and any Award issued
under the Plan (and any agreements relating thereto); and to otherwise supervise
the administration of the Plan. The Committee may correct any defect, supply any
omission or reconcile any inconsistency in the Plan or in any agreement relating
thereto in the manner and to the extent it shall deem necessary to effectuate
the purpose and intent of the Plan. The Committee may adopt special guidelines
and provisions for Persons who are residing in or employed in, or subject to,
the taxes of, any domestic or foreign jurisdictions to comply with applicable
tax and securities laws of such domestic or foreign jurisdictions.
Notwithstanding the foregoing, no action of the Committee under this Section 3.3
shall impair the rights of any Participant without the Participant’s consent. To
the extent applicable, the Plan is intended to comply with the applicable
requirements of Rule 16b-3, and with respect to Awards intended to be
“performance-based,” the applicable provisions of Section 162(m) of the Code,
and the Plan shall be limited, construed and interpreted in a manner so as to
comply therewith.
3.4    Decisions Final. Any decision, interpretation or other action made or
taken in good faith by or at the direction of the Company, the Board or the
Committee (or any of its members) arising out of or in connection with the Plan
shall be within the absolute discretion of all and each of them, as the case may
be, and shall be final, binding and conclusive on the Company and all employees
and Participants and their respective heirs, executors, administrators,
successors and assigns.
3.5    Procedures. If the Committee is appointed, the Board shall designate one
of the members of the Committee as chairman and the Committee shall hold
meetings, subject to the By-Laws of the Company, at such times and places as it
shall deem advisable, including, without limitation, by telephone conference or
by written consent to the extent permitted by applicable law. A majority of the
Committee members shall constitute a quorum. All determinations of the Committee
shall be made by a majority of its members. Any decision or determination
reduced to writing and signed by all of the Committee members in accordance with
the By-Laws of the Company, shall be fully effective as if it had been made by a
vote at a meeting duly called and held. The Committee shall keep minutes of its
meetings and shall make such rules and regulations for the conduct of its
business as it shall deem advisable.

 
8
 




--------------------------------------------------------------------------------



3.6    Designation of Consultants/Liability.
(a)    The Committee may designate employees of the Company and professional
advisors to assist the Committee in the administration of the Plan and (to the
extent permitted by applicable law and applicable exchange rules) may grant
authority to officers to grant Awards and/or execute agreements or other
documents on behalf of the Committee. In the event of any designation of
authority hereunder, subject to applicable law, applicable stock exchange rules
and any limitations imposed by the Committee in connection with such
designation, such designee or designees shall have the power and authority to
take such actions, exercise such powers and make such determinations that are
otherwise specifically designated to the Committee hereunder.
(b)    The Committee may employ such legal counsel, consultants and agents as it
may deem desirable for the administration of the Plan and may rely upon any
opinion received from any such counsel or consultant and any computation
received from any such consultant or agent. Expenses incurred by the Committee
or the Board in the engagement of any such counsel, consultant or agent shall be
paid by the Company. The Committee, its members and any Person designated
pursuant to sub‑section (a) above shall not be liable for any action or
determination made in good faith with respect to the Plan. To the maximum extent
permitted by applicable law, no officer of the Company or member or former
member of the Committee or of the Board shall be liable for any action or
determination made in good faith with respect to the Plan or any Award granted
under it.
3.7    Indemnification. To the maximum extent permitted by applicable law and
the Articles of Continuance of the Company and to the extent not covered by
insurance directly insuring such person, each officer or employee of the Company
or any Affiliate and member or former member of the Committee or the Board shall
be indemnified and held harmless by the Company against any cost or expense
(including reasonable fees of counsel reasonably acceptable to the Committee) or
liability (including any sum paid in settlement of a claim with the approval of
the Committee), and advanced amounts necessary to pay the foregoing at the
earliest time and to the fullest extent permitted, arising out of any act or
omission to act in connection with the administration of the Plan, except to the
extent arising out of such officer’s, employee’s, member’s or former member’s
own fraud or bad faith. Such indemnification shall be in addition to any right
of indemnification the employees, officers, directors or members or former
officers, directors or members may have under applicable law or under the
Articles of Continuance of the Company or any Affiliate. Notwithstanding
anything else herein, this indemnification will not apply to the actions or
determinations made by an individual with regard to Awards granted to such
individual under the Plan.
ARTICLE IV
SHARE LIMITATION
4.1    Shares. (a) The aggregate number of shares of Common Stock that may be
issued or used for reference purposes or with respect to which Awards may be
granted under the Plan shall not exceed the sum of (x) 2,000,000 shares and
(y) the number of shares of Common Stock subject to awards outstanding under the
Masonite Worldwide Holdings Inc. 2009 Equity Incentive Plan as of the Effective
Date to the extent that such outstanding awards are forfeited, expire or
otherwise

 
9
 




--------------------------------------------------------------------------------



terminate without the issuance of such shares (subparts (x) and (y)
collectively, the “Share Reserve”) (subject to any increase or decrease pursuant
to Article V). The maximum number of shares of Common Stock with respect to
which Incentive Stock Options may be granted under the Plan shall be equal to
the Share Reserve. With respect to Stock Appreciation Rights settled in Common
Stock, upon settlement, only the number of shares of Common Stock delivered to a
Participant (based on the difference between the Fair Market Value of the shares
of Common Stock subject to such Stock Appreciation Right on the date such Stock
Appreciation Right is exercised and the exercise price of each Stock
Appreciation Right on the date such Stock Appreciation Right was awarded) shall
count against the aggregate and individual share limitations set forth under
Sections 4.1(a) and 4.2. If any Option, Stock Appreciation Right or Other
Stock-Based Awards granted under the Plan expires, terminates or is canceled for
any reason without having been exercised in full, the number of shares of Common
Stock underlying any unexercised Award shall again be available for the purpose
of Awards under the Plan. If any shares of Restricted Stock, Performance Awards
or Other Stock-Based Awards denominated in shares of Common Stock awarded under
the Plan to a Participant are forfeited for any reason, the number of forfeited
shares of Restricted Stock, Performance Awards or Other Stock-Based Awards
denominated in shares of Common Stock shall again be available for purposes of
Awards under the Plan. If a Tandem Stock Appreciation Right or a Limited Stock
Appreciation Right is granted in tandem with an Option, such grant shall only
apply once against the maximum number of shares of Common Stock which may be
issued under the Plan. Any Award under the Plan settled in cash shall not be
counted against the foregoing maximum share limitations.
4.2    Individual Participant Limitations. To the extent required by Section
162(m) of the Code for Awards under the Plan to qualify as “performance-based
compensation,” the following individual Participant limitations shall only apply
after the expiration of the Transition Period:
(a)    The maximum number of shares of Common Stock subject to any Award of
Stock Options, or Stock Appreciation Rights, or shares of Restricted Stock, or
Other Stock-Based Awards for which the grant of such Award or the lapse of the
relevant Restriction Period is subject to the attainment of Performance Goals in
accordance with Section 9.3(a)(ii) which may be granted under the Plan during
any fiscal year of the Company to any Participant shall be 300,000 shares per
type of Award (which shall be subject to any further increase or decrease
pursuant to Article V), provided that the maximum number of shares of Common
Stock for all types of Awards does not exceed 750,000 shares (which shall be
subject to any further increase or decrease pursuant to Article V) during any
fiscal year of the Company. If a Tandem Stock Appreciation Right is granted or a
Limited Stock Appreciation Right is granted in tandem with a Stock Option, it
shall apply against the Participant’s individual share limitations for both
Stock Appreciation Rights and Stock Options.
(b)    The maximum number of shares of Common Stock subject to any Performance
Award which may be granted under the Plan during any fiscal year of the Company
to any Participant shall be 300,000 shares (which shall be subject to any
further increase or decrease pursuant to Article V) with respect to any fiscal
year of the Company.

 
10
 




--------------------------------------------------------------------------------



(c)    The maximum value of a cash payment made under a Performance Award which
may be granted under the Plan with respect to any fiscal year of the Company to
any Participant shall be $10,000,000.
(d)    The individual Participant limitations set forth in this Section 4.2
(other than Section 4.14.2(b)) shall be cumulative; that is, to the extent that
shares of Common Stock for which Awards are permitted to be granted to a
Participant during a fiscal year are not covered by an Award to such Participant
in a fiscal year, the number of shares of Common Stock available for Awards to
such Participant shall automatically increase in the subsequent fiscal years
during the term of the Plan until used.
(e)    Notwithstanding any provision of the Plan to the contrary, if authorized
but previously unissued shares of Common Stock are issued under the Plan, such
shares shall not be issued for a consideration that is less than as permitted
under applicable law.
ARTICLE V
CORPORATE EVENTS
5.1    No Restrictions. The existence of the Plan and the Awards granted
hereunder shall not affect in any way the right or power of the Board or the
stockholders of the Company to make or authorize (i) any adjustment,
recapitalization, reorganization or other change in the Company’s capital
structure or its business, (ii) any merger or consolidation of the Company or
any Affiliate, (iii) any issuance of bonds, debentures, preferred or prior
preference stock ahead of or affecting the Common Stock, (iv) the dissolution or
liquidation of the Company or any Affiliate, (v) any sale or transfer of all or
part of the assets or business of the Company or any Affiliate or (vi) any other
corporate act or proceeding.
5.2    Changes. Subject to the provisions of Section 5.4, if there shall occur
any such change in the capital structure of the Company by reason of any stock
split, reverse stock split, stock dividend, subdivision, combination or
reclassification of shares that may be issued under the Plan, any
recapitalization, any merger, any consolidation, any spin off, any
reorganization or any partial or complete liquidation, or any other corporate
transaction or event having an effect similar to any of the foregoing (a
“Section 5.2 Event”), then (i) the aggregate number and/or kind of shares that
thereafter may be issued under the Plan, (ii) the number and/or kind of shares
or other property (including cash) to be issued upon exercise of an outstanding
Award granted under the Plan, and/or (iii) the purchase price thereof, shall be
appropriately adjusted. In addition, subject to Section 5.4, if there shall
occur any change in the capital structure or the business of the Company that is
not a Section 5.2 Event (an “Other Extraordinary Event”), including by reason of
any extraordinary dividend (whether cash or stock), any conversion, any
adjustment, any issuance of any class of securities convertible or exercisable
into, or exercisable for, any class of stock, or any sale or transfer of all or
substantially all of the Company’s assets or business, then the Committee, in
its sole discretion, may adjust any Award and make such other adjustments to the
Plan. Any adjustment pursuant to this Article V shall be consistent with the
applicable Article V Event or the applicable Other Extraordinary Event, as the
case may be, and in such manner as the Committee may, in its sole discretion,
deem appropriate and equitable to prevent substantial dilution or enlargement of
the rights granted to, or available for, Participants under the Plan. Any such
adjustment determined

 
11
 




--------------------------------------------------------------------------------



by the Committee shall be final, binding and conclusive on the Company and all
Participants and their respective heirs, executors, administrators, successors
and permitted assigns. Except as expressly provided in this Article V or in the
applicable Award Agreement, a Participant shall have no rights by reason of any
Article V Event or any Other Extraordinary Event.
5.3    Fractional Shares. Fractional shares of Common Stock resulting from any
adjustment in Awards pursuant to Section 5.1 or 5.2 shall be aggregated until,
and eliminated at, the time of exercise by rounding-down for fractions less than
one-half and rounding-up for fractions equal to or greater than one-half. No
cash settlements shall be made with respect to fractional shares eliminated by
rounding. Notice of any adjustment shall be given by the Committee to each
Participant whose Award has been adjusted and such adjustment (whether or not
such notice is given) shall be effective and binding for all purposes of the
Plan.
5.4    Change in Control. In the event of a Change in Control of the Company (as
defined below), and except as otherwise provided by the Committee in an Award
Agreement, a Participant’s unvested Award shall vest automatically and a
Participant’s Award shall be treated in accordance with one of the following
methods as determined by the Committee:
(a)    Awards, whether or not then vested, shall be continued or assumed, as
determined by the Committee, and restrictions to which shares of Restricted
Stock or any other Award granted prior to the Change in Control are subject
shall not lapse upon a Change in Control and the Restricted Stock or other Award
shall, where appropriate in the sole discretion of the Committee, receive the
same distribution as other Common Stock on such terms as determined by the
Committee; provided that the Committee may decide to award additional Restricted
Stock or other Awards in lieu of any cash distribution. Notwithstanding anything
to the contrary herein, for purposes of Incentive Stock Options, any assumed or
substituted Stock Option shall comply with the requirements of Treasury
Regulation Section 1.424-1 (and any amendment thereto).
(b)    The Committee, in its sole discretion, may provide for the purchase of
any Awards by the Company or an Affiliate for an amount of cash equal to the
excess of the Change in Control Price (as defined below) of the shares of Common
Stock covered by such Awards, over the aggregate exercise price of such Awards.
For purposes of this Section 5.4, “Change in Control Price” shall mean the
highest price per share of Common Stock paid in any transaction related to a
Change in Control of the Company.
(c)    The Committee may, in its sole discretion, terminate all outstanding and
unexercised Stock Options, Stock Appreciation Rights, or any Other Stock-Based
Award that provide for a Participant elected exercise, effective as of the date
of the Change in Control, by delivering notice of termination to each
Participant at least twenty (20) days prior to the date of consummation of the
Change in Control, in which case during the period from the date on which such
notice of termination is delivered to the consummation of the Change in Control,
each such Participant shall have the right to exercise in full all of such
Participant’s Awards that are then outstanding (without regard to any
limitations on exercisability otherwise contained in the Award Agreements), but
any such exercise shall be contingent on the occurrence of the Change in
Control, and, provided that, if the Change in Control does not take place within
a specified period after giving

 
12
 




--------------------------------------------------------------------------------



such notice for any reason whatsoever, the notice and exercise pursuant thereto
shall be null and void.
(d)    Notwithstanding any other provision herein to the contrary, the Committee
may, in its sole discretion, provide for accelerated vesting or lapse of
restrictions, of an Award at any time.
(e)    Unless otherwise provided by the Committee in the applicable Award
Agreement or other written agreement approved by the Committee, a “Change in
Control” shall be deemed to occur if:
(i)    any “person” as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) (other than the Company, any trustee or other fiduciary holding
securities under any employee benefit plan of the Company, or any company owned,
directly or indirectly, by the shareholders of the Company in substantially the
same proportions as their ownership of Common Stock of the Company), becoming
the beneficial owner (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing more than 50% of the
combined voting power of the Company’s then outstanding securities;
(ii)    any “person” as such term is used in Sections 13(d) and 14(d) of the
Exchange Act (other than the Company, any trustee or other fiduciary holding
securities under any employee benefit plan of the Company, any company owned,
directly or indirectly, by the shareholders of the Company in substantially the
same proportions as their ownership of Common Shares of the Company), becoming
the beneficial owner (as defined in Rule 13d-3 under the Exchange Act) in one or
a series of related transactions during any 12-month period, directly or
indirectly, of securities of the Company representing 30% or more of the
combined voting power of the Company’s then outstanding securities;
(iii)    during any one-year period, individuals who at the beginning of such
period constitute the Board, and any new director (other than a director
designated by a person who has entered into an agreement with the Company to
effect a transaction described in paragraph (i), (ii), (iv) or (v) of this
definition of “Change in Control” or a director whose initial assumption of
office occurs as a result of either an actual or threatened election contest (as
such term is used in Rule 14a-11 of Regulation 14A promulgated under the
Exchange Act) or other actual or threatened solicitation of proxies or consents
by or on behalf of a person other than the Board) whose election by the Board or
nomination for election by the Company’s shareholders was approved by a vote of
at least two-thirds (2/3) of the directors then still in office who either were
directors at the beginning of the one-year period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute at least a majority of the Board;
(iv)    a merger or consolidation of the Company or a direct or indirect
subsidiary of the Company with any other company, other than a merger or
consolidation which would result in either the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 50% of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation (or

 
13
 




--------------------------------------------------------------------------------



the ultimate parent company of the Company or such surviving entity); provided,
however, that a merger or consolidation effected to implement a recapitalization
of the Company (or similar transaction) in which no person (other than those
covered by the exceptions in subparagraphs (ii) and (iii)) acquires more than
50% of the combined voting power of the Company’s then outstanding securities
shall not constitute a Change in Control; or
(v)    the consummation of a sale or disposition of assets of the Company and/or
its direct and indirect subsidiaries having a value constituting at least 40% of
the total gross fair market value of all of the assets of the Company and its
direct and indirect subsidiaries (on a consolidated basis) immediately prior to
such transaction, other than the sale or disposition of all or substantially all
of the assets of the Company or a person or persons who beneficially own,
directly or indirectly, more than 50% of the combined voting power of the
outstanding voting securities of the Company at the time of the sale.
Notwithstanding the foregoing, with respect to any Award that is characterized
as “nonqualified deferred compensation” within the meaning of Section 409A of
the Code, an event shall not be considered to be a Change in Control under the
Plan for purposes of payment of such Award unless such event is also a “change
in ownership,” a “change in effective control” or a “change in the ownership of
a substantial portion of the assets” of the Company within the meaning of
Section 409A of the Code.
(f)    Notwithstanding the foregoing, for purposes of the Plan, the occurrence
of the Registration Date shall not be considered a Change in Control.
ARTICLE VI
ELIGIBILITY
6.1    General Eligibility. All current and prospective Eligible Individuals are
eligible to be granted Awards. Eligibility for the grant of Awards and actual
participation in the Plan shall be determined by the Committee.
6.2    Incentive Stock Options. Notwithstanding the foregoing, only Eligible
Employees of the Company, its Subsidiaries and its Parent (if any) are eligible
to be granted Incentive Stock Options under the Plan. Eligibility for the grant
of an Incentive Stock Option and actual participation in the Plan shall be
determined by the Committee.
6.3    General Requirement. The vesting and exercise of Awards granted to a
prospective Eligible Individual are conditioned upon such individual actually
becoming an Eligible Employee, Consultant or Non-Employee Director,
respectively.
ARTICLE VII
STOCK OPTIONS
7.1    Options. Stock Options may be granted alone or in addition to other
Awards granted under the Plan. Each Stock Option granted under the Plan shall be
of one of two types: (a) an Incentive Stock Option or (b) a Non-Qualified Stock
Option.

 
14
 




--------------------------------------------------------------------------------



7.2    Grants. The Committee shall have the authority to grant to any Eligible
Employee one or more Incentive Stock Options, Non-Qualified Stock Options, or
both types of Stock Options. The Committee shall have the authority to grant any
Consultant or Non-Employee Director one or more Non-Qualified Stock Options. To
the extent that any Stock Option does not qualify as an Incentive Stock Option
(whether because of its provisions or the time or manner of its exercise or
otherwise), such Stock Option or the portion thereof which does not so qualify
shall constitute a separate Non-Qualified Stock Option.
7.3    Incentive Stock Options. Notwithstanding anything in the Plan to the
contrary, no term of the Plan relating to Incentive Stock Options shall be
interpreted, amended or altered, nor shall any discretion or authority granted
under the Plan be so exercised, so as to disqualify the Plan under Section 422
of the Code, or, without the consent of the Participants affected, to disqualify
any Incentive Stock Option under such Section 422.
7.4    Terms of Options. Options granted under the Plan shall be subject to the
following terms and conditions and shall be in such form and contain such
additional terms and conditions, not inconsistent with the terms of the Plan, as
the Committee shall deem desirable:
(a)    Exercise Price. The exercise price per share of Common Stock subject to a
Stock Option shall be provided by the Committee in the applicable Award
Agreement at the time of grant, provided that the per share exercise price of a
Stock Option shall not be less than 100% (or, in the case of an Incentive Stock
Option granted to a Ten Percent Stockholder, 110%) of the Fair Market Value of
the Common Stock at the time of grant.
(b)    Stock Option Term. The term of each Stock Option shall be fixed by the
Committee, provided that no Stock Option shall be exercisable more than 10 years
after the date the Option is granted; and provided further that the term of an
Incentive Stock Option granted to a Ten Percent Stockholder shall not exceed
five years. Notwithstanding the foregoing, unless otherwise provided by the
Committee in the applicable Award Agreement at the time of grant, if, on the
date on which the Option is scheduled to expire, the Participant is subject to a
prohibition (either in connection with an underwritten public offering or
pursuant to a Company-imposed blackout period designed to prevent trading on the
basis of non-public information) against the resale of the Common Stock that
would be acquired upon exercise of the Option, the expiration of the Option
shall be deferred to the thirtieth (30th) day after the lifting of such
prohibition.
(c)    Exercisability. Unless otherwise provided by the Committee in accordance
with the provisions of this Section 7.4, Stock Options granted under the Plan
shall be exercisable at such time or times and subject to such terms and
conditions as shall be provided by the Committee in the applicable Award
Agreement. If the Committee provides, in its discretion, that any Stock Option
is exercisable subject to certain limitations (including, without limitation,
that such Stock Option is exercisable only in installments or within certain
time periods), the Committee may waive such limitations on the exercisability at
any time at or after the time of grant in whole or in part (including, without
limitation, waiver of the installment exercise provisions or acceleration of the
time at which such Stock Option may be exercised), based on such factors, if
any, as the Committee shall determine.

 
15
 




--------------------------------------------------------------------------------



(d)    Method of Exercise. Subject to whatever installment exercise and waiting
period provisions apply under Section 7.4(c), to the extent vested, Stock
Options may be exercised in whole or in part at any time during the Option term,
by giving written notice of exercise to the Company specifying the number of
shares of Common Stock to be purchased. Such notice shall be accompanied by
payment in full of the purchase price as follows: (i) in cash or by check, bank
draft or money order payable to the order of the Company; (ii) solely to the
extent permitted by applicable law, if the Common Stock is traded on a national
securities exchange, and the Committee authorizes, through a procedure whereby
the Participant delivers irrevocable instructions to a broker reasonably
acceptable to the Committee to deliver promptly to the Company an amount equal
to the purchase price; or (iii) on such other terms and conditions as may be
acceptable to the Committee (including, without limitation, having the Company
withhold shares of Common Stock issuable upon exercise of the Stock Option, or
by payment in full or in part in the form of Common Stock owned by the
Participant, based on the Fair Market Value of the Common Stock on the payment
date as determined by the Committee). No shares of Common Stock shall be issued
until payment therefor, as provided herein, has been made or provided for.
(e)    Non-Transferability of Options. No Stock Option shall be Transferable by
the Participant other than by will or by the laws of descent and distribution,
and all Stock Options shall be exercisable, during the Participant’s lifetime,
only by the Participant. Notwithstanding the foregoing, the Committee may
provide in the applicable Award Agreement at the time of grant or thereafter
that a Non-Qualified Stock Option that is otherwise not Transferable pursuant to
this Section is Transferable to a Family Member or such other Person or entity
in whole or in part and in such circumstances, and under such conditions, as
specified by the Committee. A Non-Qualified Stock Option that is Transferred to
a Family Member or such other Person or entity, as applicable, pursuant to the
preceding sentence (i) may not be subsequently Transferred other than by will or
by the laws of descent and distribution and (ii) remains subject to the terms of
the Plan and the applicable Award Agreement. Any shares of Common Stock acquired
upon the exercise of a Non-Qualified Stock Option by a permissible transferee of
a Non-Qualified Stock Option or a permissible transferee pursuant to a Transfer
after the exercise of the Non-Qualified Stock Option shall be subject to the
terms of the Plan and the applicable Award Agreement.
(f)    Termination by Death and Disability. Unless otherwise provided by the
Committee in the applicable Award Agreement, or if no rights of the Participant
are reduced, thereafter, if a Participant’s Termination is by reason of death or
Disability, all Stock Options that are held by such Participant that are vested
and exercisable at the time of the Participant’s Termination may be exercised by
the Participant at any time within a period of one year from the date of such
Termination, but in no event beyond the expiration of the stated term of such
Stock Options; provided, however, that, following a termination by reason of
Disability, if the Participant dies within such exercise period, all unexercised
Stock Options held by such Participant shall thereafter be exercisable, to the
extent to which they were exercisable at the time of death, for a period of one
year from the date of such death, but in no event beyond the expiration of the
stated term of such Stock Options.

 
16
 




--------------------------------------------------------------------------------



(g)    Involuntary Termination Without Cause. Unless otherwise provided by the
Committee in the applicable Award Agreement, or if no rights of the Participant
are reduced, thereafter, if a Participant’s Termination is by involuntary
termination by the Company without Cause, all Stock Options that are held by
such Participant that are vested and exercisable at the time of the
Participant’s Termination may be exercised by the Participant at any time within
a period of 90 days from the date of such Termination, but in no event beyond
the expiration of the stated term of such Stock Options.
(h)    Voluntary Termination. Unless otherwise provided by the Committee in the
applicable Award Agreement, or if no rights of the Participant are reduced,
thereafter, if a Participant’s Termination is voluntary (other than a voluntary
termination described in Section 7.4(i)(y) hereof), all Stock Options that are
held by such Participant that are vested and exercisable at the time of the
Participant’s Termination may be exercised by the Participant at any time within
a period of 90 days from the date of such Termination, but in no event beyond
the expiration of the stated term of such Stock Options.
(i)    Termination for Cause. Unless otherwise provided by the Committee in the
applicable Award Agreement or if no rights of the Participant are reduced,
thereafter, if a Participant’s Termination (x) is for Cause or (y) is a
voluntary Termination (as provided in Section 7.4(h)) after the occurrence of an
event that would be grounds for a Termination for Cause, all Stock Options,
whether vested or not vested, that are held by such Participant shall thereupon
terminate and expire as of the date of such Termination.
(j)    Unvested Stock Options. Unless otherwise provided by the Committee in the
applicable Award Agreement, or if no rights of the Participant are reduced,
thereafter, Stock Options that are not vested as of the date of a Participant’s
Termination for any reason shall terminate and expire as of the date of such
Termination.
(k)    Incentive Stock Option Limitations. To the extent that the aggregate Fair
Market Value (determined as of the time of grant) of the Common Stock with
respect to which Incentive Stock Options are exercisable for the first time by
an Eligible Employee during any calendar year under the Plan and/or any other
stock option plan of the Company, any Subsidiary or any Parent exceeds $100,000,
such Options shall be treated as Non‑Qualified Stock Options. Should any
provision of the Plan not be necessary in order for the Stock Options to qualify
as Incentive Stock Options, or should any additional provisions be required, the
Committee may amend the Plan accordingly, without the necessity of obtaining the
approval of the stockholders of the Company.
(l)    Form, Modification, Extension and Renewal of Stock Options. Subject to
the terms and conditions and within the limitations of the Plan, Stock Options
shall be evidenced by such form of agreement or grant as is approved by the
Committee, and the Committee may (i) modify, extend or renew outstanding Stock
Options granted under the Plan (provided that the rights of a Participant are
not reduced without such Participant’s consent and provided further that such
action does not subject the Stock Options to Section 409A of the Code without
the consent of the Participant), and (ii) accept the surrender of outstanding
Stock Options (to the extent not theretofore exercised) and authorize the
granting of new Stock Options in substitution therefor (to the extent not
theretofore exercised). Notwithstanding anything herein to the contrary, except
as provided in

 
17
 




--------------------------------------------------------------------------------



Sections 5.2, 5.4 and 7.4(o), the Committee may not without the approval of the
holders of the Company’s Common Stock entitled to vote in accordance with
applicable law (i) lower the strike price of a Stock Option after it is granted,
or take any other action with the effect of lowering the strike price of a Stock
Option after it is granted, or (ii) cancel a Stock Option in exchange for cash
or another Award.
(m)    Deferred Delivery of Common Shares. The Committee may in its discretion
permit Participants to defer delivery of Common Stock acquired pursuant to a
Participant’s exercise of an Option in accordance with the terms and conditions
established by the Committee, which shall be intended to comply with the
requirements of Section 409A of the Code.
(n)    Early Exercise. The Committee may provide that a Stock Option include a
provision whereby the Participant may elect at any time before the Participant’s
Termination to exercise the Stock Option as to any part or all of the shares of
Common Stock subject to the Stock Option prior to the full vesting of the Stock
Option and such shares shall be subject to the provisions of Article IX and be
treated as Restricted Stock. Unvested shares of Common Stock so purchased may be
subject to a repurchase option in favor of the Company or to any other
restriction the Committee determines to be appropriate.
(o)    Cashing-Out of Stock Options. Unless otherwise provided in the Award
Agreement, on receipt of written notice of exercise, the Committee may elect to
cash-out all or part of the portion of the shares for which an Option is being
exercised by paying the optionee an amount, in cash or shares of Common Stock,
equal to the excess of the Fair Market Value of the shares of Common Stock over
the exercise price multiplied by the number of shares of Common Stock for which
the Option is being exercised on the effective date of such cash-out.
(p)    Other Terms and Conditions. The Committee may include a provision in an
Award Agreement providing for the automatic exercise of a Non-Qualified Stock
Option on a cashless basis on the last day of the term of such Option if the
Participant has failed to exercise the Non-Qualified Stock Option as of such
date, with respect to which the Fair Market Value of the shares of Common Stock
underlying the Non-Qualified Stock Option exceeds the exercise price of such
Non-Qualified Stock Option on the date of expiration of such Option, subject to
Section 14.4. Stock Options may contain such other provisions, which shall not
be inconsistent with any of the terms of the Plan, as the Committee shall deem
appropriate.
ARTICLE VIII
STOCK APPRECIATION RIGHTS
8.1    Tandem Stock Appreciation Rights. Stock Appreciation Rights may be
granted in conjunction with all or part of any Stock Option (a “Reference Stock
Option”) granted under the Plan (“Tandem Stock Appreciation Rights”). In the
case of a Non-Qualified Stock Option, such rights may be granted either at or
after the time of the grant of such Reference Stock Option. In the case of an
Incentive Stock Option, such rights may be granted only at the time of the grant
of such Reference Stock Option.

 
18
 




--------------------------------------------------------------------------------



8.2    Terms and Conditions of Tandem Stock Appreciation Rights. Tandem Stock
Appreciation Rights granted hereunder shall be subject to such terms and
conditions, not inconsistent with the provisions of the Plan, as shall be
provided by the Committee in the applicable Award Agreement, and the following:
(a)    Exercise Price. The exercise price per share of Common Stock subject to a
Tandem Stock Appreciation Right shall be provided by the Committee in the
applicable Award Agreement, provided that the per share exercise price of a
Tandem Stock Appreciation Right shall not be less than 100% of the Fair Market
Value of the Common Stock at the time of grant.
(b)    Term. A Tandem Stock Appreciation Right or applicable portion thereof
granted with respect to a Reference Stock Option shall terminate and no longer
be exercisable upon the termination or exercise of the Reference Stock Option,
except that, unless otherwise provided by the Committee in the applicable Award
Agreement, a Tandem Stock Appreciation Right granted with respect to less than
the full number of shares covered by the Reference Stock Option shall not be
reduced until, and then only to the extent that the exercise or termination of
the Reference Stock Option causes, the number of shares covered by the Tandem
Stock Appreciation Right to exceed the number of shares remaining available and
unexercised under the Reference Stock Option.
(c)    Exercisability. Tandem Stock Appreciation Rights shall be exercisable
only at such time or times and to the extent that the Reference Stock Options to
which they relate shall be exercisable in accordance with the provisions of
Article VII, and shall be subject to the provisions of Section 7.4(c).
(d)    Method of Exercise. A Tandem Stock Appreciation Right may be exercised by
the Participant by surrendering the applicable portion of the Reference Stock
Option. Upon such exercise and surrender, the Participant shall be entitled to
receive an amount determined in the manner prescribed in this Section 8.2. Stock
Options which have been so surrendered, in whole or in part, shall no longer be
exercisable to the extent that the related Tandem Stock Appreciation Rights have
been exercised.
(e)    Payment. Upon the exercise of a Tandem Stock Appreciation Right, a
Participant shall be entitled to receive up to, but no more than, an amount in
cash and/or Common Stock (as chosen by the Committee) equal in value to the
excess of the Fair Market Value of one share of Common Stock over the Option
exercise price per share specified in the Reference Stock Option agreement
multiplied by the number of shares of Common Stock in respect of which the
Tandem Stock Appreciation Right shall have been exercised, with the Committee
having the right to determine the form of payment.
(f)    Deemed Exercise of Reference Stock Option. Upon the exercise of a Tandem
Stock Appreciation Right, the Reference Stock Option or part thereof to which
such Stock Appreciation Right is related shall be deemed to have been exercised
for the purpose of the limitation set forth in Article IV of the Plan on the
number of shares of Common Stock to be issued under the Plan.

 
19
 




--------------------------------------------------------------------------------



(g)    Non-Transferability. Tandem Stock Appreciation Rights shall be
Transferable only when and to the extent that the underlying Stock Option would
be Transferable under Section 7.4(e) of the Plan.
8.3    Non-Tandem Stock Appreciation Rights. Non-Tandem Stock Appreciation
Rights may also be granted without reference to any Stock Options granted under
the Plan.
8.4    Terms and Conditions of Non-Tandem Stock Appreciation Rights. Non-Tandem
Stock Appreciation Rights granted hereunder shall be subject to such terms and
conditions, not inconsistent with the provisions of the Plan, as shall be
provided by the Committee in the applicable Award Agreement, and the following:
(a)    Exercise Price. The exercise price per share of Common Stock subject to a
Non-Tandem Stock Appreciation Right shall be provided by the Committee in the
applicable Award Agreement at the time of grant, provided that the per share
exercise price of a Non-Tandem Stock Appreciation Right shall not be less than
100% of the Fair Market Value of the Common Stock at the time of grant.
(b)    Term. The term of each Non-Tandem Stock Appreciation Right shall be fixed
by the Committee, but shall not be greater than 10 years after the date the
right is granted. Notwithstanding the foregoing, unless otherwise provided by
the Committee in the applicable Award Agreement at the time of grant, if, on the
date on which the SAR is scheduled to expire, the Participant is subject to a
prohibition (either in connection with an underwritten public offering or
pursuant to a Company-imposed blackout period designed to prevent trading on the
basis of non-public information) against the resale of the Common Stock that
would be acquired upon exercise of the SAR, the expiration of the SAR shall be
deferred to the thirtieth (30) day after the lifting of such prohibition.
(c)    Exercisability. In accordance with the provisions of this Section 8.4,
Non-Tandem Stock Appreciation Rights granted under the Plan shall be exercisable
at such time or times and subject to such terms and conditions as shall be
provided by the Committee in the applicable Award Agreement. If the Committee
provides, in its discretion, that any such right is exercisable subject to
certain limitations (including, without limitation, that it is exercisable only
in installments or within certain time periods), the Committee may waive such
limitations on the exercisability at any time at or after grant in whole or in
part (including, without limitation, waiver of the installment exercise
provisions or acceleration of the time at which such right may be exercised),
based on such factors, if any, as the Committee shall determine.
(d)    Method of Exercise. Subject to whatever installment exercise and waiting
period provisions apply under Section 8.4(c), Non-Tandem Stock Appreciation
Rights may be exercised in whole or in part at any time in accordance with the
applicable Award Agreement, by giving written notice of exercise to the Company
specifying the number of Non-Tandem Stock Appreciation Rights to be exercised.

 
20
 




--------------------------------------------------------------------------------



(e)    Payment. Upon the exercise of a Non-Tandem Stock Appreciation Right a
Participant shall be entitled to receive, for each right exercised, up to, but
no more than, an amount in cash and/or Common Stock (as chosen by the Committee)
equal in value to the excess of the Fair Market Value of one share of Common
Stock on the date that the right is exercised over the Fair Market Value of one
share of Common Stock on the date that the right was awarded to the Participant.
(f)    Termination. Unless otherwise provided by the Committee in the applicable
Award Agreement at the time of grant or, if no rights of the Participant are
reduced, thereafter, subject to the provisions of the applicable Award Agreement
and the Plan, upon a Participant’s Termination for any reason, Non-Tandem Stock
Appreciation Rights will remain exercisable following a Participant’s
Termination on the same basis as Stock Options would be exercisable following a
Participant’s Termination in accordance with the provisions of Sections 7.4(f)
through 7.4(j).
(g)    Non-Transferability. No Non-Tandem Stock Appreciation Rights shall be
Transferable by the Participant other than by will or by the laws of descent and
distribution, and all such rights shall be exercisable, during the Participant’s
lifetime, only by the Participant.
8.5    Limited Stock Appreciation Rights. The Committee may grant Tandem and
Non-Tandem Stock Appreciation Rights either as a general Stock Appreciation
Right or as a Limited Stock Appreciation Right. Limited Stock Appreciation
Rights may be exercised only upon the occurrence of a Change in Control or such
other event as the Committee may designate at the time of grant or thereafter.
Upon the exercise of Limited Stock Appreciation Rights, except as otherwise
provided in an Award Agreement, the Participant shall receive in cash and/or
Common Stock, an amount equal to the amount (i) set forth in Section 8.2(e) with
respect to Tandem Stock Appreciation Rights, or (ii) set forth in Section 8.4(e)
with respect to Non-Tandem Stock Appreciation Rights.
8.6    Form, Modification, Extension and Renewal of SARs. Subject to the terms
and conditions and within the limitations of the Plan, SARs shall be evidenced
by such form of agreement or grant as is approved by the Committee, and the
Committee may (i) modify, extend or renew outstanding SARs granted under the
Plan (provided that the rights of a Participant are not reduced without such
Participant’s consent and provided further that such action does not subject the
SARs to Section 409A of the Code without the consent of the Participant), and
(ii) accept the surrender of outstanding SARs (to the extent not theretofore
exercised) and authorize the granting of new SARs in substitution therefor (to
the extent not theretofore exercised). Notwithstanding anything herein to the
contrary, except as provided in Sections 5.2, 5.4 and 8.8, the Committee may not
without the approval of the holders of the Company’s Common Stock entitled to
vote in accordance with applicable law (i) lower the base price of an SAR after
it is granted, or take any other action with the effect of lowering the base
price of an SAR after it is granted, or (ii) cancel a SAR in exchange for cash
or another Award.
8.7    Deferred Delivery of Common Shares. The Committee may in its discretion
permit Participants to defer delivery of cash or Common Stock acquired pursuant
to a Participant’s exercise of an SAR in accordance with the terms and
conditions established by the Committee, which shall be intended to comply with
the requirements of Section 409A of the Code.

 
21
 




--------------------------------------------------------------------------------



8.8    Cashing-Out of SARs. Unless otherwise provided in the Award Agreement, on
receipt of written notice of exercise, the Committee may elect to cash-out all
or part of the portion of the shares underlying a SAR by paying the holder an
amount, in cash or shares of Common Stock, equal to the excess of the Fair
Market Value of the shares of Common Stock over the base price multiplied by the
number of shares of Common Stock for which the SAR is being exercised on the
effective date of such cash-out.
8.9    Other Terms and Conditions. The Committee may include a provision in an
Award Agreement providing for the automatic exercise of a Stock Appreciation
Right on a cashless basis on the last day of the term of such Stock Appreciation
Right if the Participant has failed to exercise the Stock Appreciation Right as
of such date, with respect to which the Fair Market Value of the shares of
Common Stock underlying the Stock Appreciation Right exceeds the exercise price
of such Stock Appreciation Right on the date of expiration of such Stock
Appreciation Right, subject to Section 14.4. Stock Appreciation Rights may
contain such other provisions, which shall not be inconsistent with any of the
terms of the Plan, as the Committee shall deem appropriate.
ARTICLE IX
RESTRICTED STOCK
9.1    Awards of Restricted Stock. Shares of Restricted Stock may be issued
either alone or in addition to other Awards granted under the Plan. The
Committee shall determine the Eligible Individuals, to whom, and the time or
times at which, grants of Restricted Stock shall be made, the number of shares
to be awarded, the price (if any) to be paid by the Participant (subject to
Section 9.2), the time or times within which such Awards may be subject to
forfeiture, the vesting schedule and rights to acceleration thereof, and all
other terms and conditions of the Awards.
The Committee may condition the grant or vesting of Restricted Stock upon the
attainment of specified performance targets (including, the Performance Goals)
or such other factor as the Committee may determine, including to comply with
the requirements of Section 162(m) of the Code.
9.2    Awards and Certificates. Eligible Individuals selected to receive
Restricted Stock shall not have any right with respect to such Award, unless and
until such Participant has delivered a fully executed copy of the agreement
evidencing the Award to the Company, to the extent required by the Committee,
and has otherwise complied with the applicable terms and conditions of such
Award. Further, such Award shall be subject to the following conditions:
(a)    Purchase Price. The purchase price of Restricted Stock shall be fixed by
the Committee. Subject to Section 4.2(e), the purchase price for shares of
Restricted Stock may be zero to the extent permitted by applicable law. Unless
otherwise determined by the Committee, the purchase price of Restricted Stock
shall be zero.
(b)    Acceptance. Awards of Restricted Stock must be accepted within a period
of 60 days (or such shorter period as the Committee may specify at grant) after
the grant date, by executing a Restricted Stock agreement and by paying whatever
price (if any) the Committee has designated thereunder.

 
22
 




--------------------------------------------------------------------------------



(c)    Legend. Each Participant receiving Restricted Stock shall be issued a
stock certificate in respect of such shares of Restricted Stock, unless the
Committee elects to use another system, such as book entries by the transfer
agent, as evidencing ownership of shares of Restricted Stock. Unless otherwise
determined by the Committee in the applicable Award Agreement or another legend
is adopted by the Committee, such certificate shall be registered in the name of
such Participant, and shall, in addition to such legends required by applicable
securities laws, bear an appropriate legend referring to the terms, conditions,
and restrictions applicable to such Award, substantially in the following form:
“The anticipation, alienation, attachment, sale, transfer, assignment, pledge,
encumbrance or charge of the shares of stock represented hereby are subject to
the terms and conditions (including forfeiture) of the Masonite International
Corporation (the “Company”) Amended and Restated 2012 Equity Incentive Plan (the
“Plan”) and an Agreement entered into between the registered owner and the
Company dated __________. Copies of such Plan and Agreement are on file at the
principal office of the Company.”
(d)    Custody. If stock certificates are issued in respect of shares of
Restricted Stock, the Committee may require that any stock certificates
evidencing such shares be held in custody by the Company until the restrictions
thereon shall have lapsed, and that, as a condition of any grant of Restricted
Stock, the Participant shall have delivered a duly signed stock power or other
instruments of assignment (including a power of attorney), each endorsed in
blank with a guarantee of signature if deemed necessary or appropriate by the
Company, which would permit transfer to the Company of all or a portion of the
shares subject to the Restricted Stock Award in the event that such Award is
forfeited in whole or part.
9.3    Restrictions and Conditions. The shares of Restricted Stock awarded
pursuant to the Plan shall be subject to the following restrictions and
conditions:
(a)    Restriction Period. (i) The Participant shall not be permitted to
Transfer shares of Restricted Stock awarded under the Plan during the period or
periods set by the Committee (the “Restriction Period”) commencing on the date
of such Award, as set forth in the Restricted Stock Award Agreement and such
agreement shall set forth a vesting schedule and any event that would accelerate
vesting of the shares of Restricted Stock. Within these limits, based on
service, attainment of Performance Goals pursuant to Section 9.3(a)(ii) and/or
such other factors or criteria as the Committee may determine, the Committee may
condition the grant or provide for the lapse of such restrictions in
installments in whole or in part, or may accelerate the vesting of all or any
part of any Restricted Stock Award and/or waive the deferral limitations for all
or any part of any Restricted Stock Award.
(ii)    If the grant of shares of Restricted Stock or the lapse of restrictions
is based on the attainment of Performance Goals, the Committee shall establish
the objective Performance Goals and the applicable vesting percentage of the
Restricted Stock applicable to each Participant or class of Participants in
writing prior to the beginning of the applicable fiscal year or at such later
date as otherwise determined by the Committee and while the outcome of the

 
23
 




--------------------------------------------------------------------------------



Performance Goals are substantially uncertain. Such Performance Goals may
incorporate provisions for disregarding (or adjusting for) changes in accounting
methods, corporate transactions (including, without limitation, dispositions and
acquisitions) and other similar type events or circumstances. With regard to a
Restricted Stock Award that is intended to comply with Section 162(m) of the
Code, to the extent that any such provision would create impermissible
discretion under Section 162(m) of the Code or otherwise violate Section 162(m)
of the Code, such provision shall be of no force or effect.
(b)    Rights as a Stockholder. Except as provided in Section 9.3(a) and this
Section 9.3(b) or as otherwise provided by the Committee in the applicable Award
Agreement at the time of grant, the Participant shall have, with respect to the
shares of Restricted Stock, all of the rights of a holder of shares of Common
Stock of the Company, including, without limitation, the right to receive
dividends, the right to vote such shares and, subject to and conditioned upon
the full vesting of shares of Restricted Stock, the right to tender such shares.
The Committee may provide in the applicable Award Agreement at the time of grant
that the payment of dividends shall be deferred until, and conditioned upon, the
expiration of the applicable Restriction Period.
(c)    Termination. Unless otherwise provided by the Committee in the applicable
Award Agreement at grant or, if no rights of the Participant are reduced,
thereafter, subject to the applicable provisions of the Award Agreement and the
Plan, upon a Participant’s Termination for any reason during the relevant
Restriction Period, all Restricted Stock still subject to restriction will be
forfeited in accordance with the terms and conditions established by the
Committee at grant or thereafter.
(d)    Lapse of Restrictions. If and when the Restriction Period expires without
a prior forfeiture of the Restricted Stock, the certificates for such shares
shall be delivered to the Participant. All legends shall be removed from said
certificates at the time of delivery to the Participant, except as otherwise
required by applicable law or other limitations imposed by the Committee.
(e)    Deferred Delivery. The Committee may in its discretion permit
Participants to defer Restricted Stock Awards in accordance with the terms and
conditions established by the Committee, which shall be intended to comply with
the requirements of Section 409A of the Code.
ARTICLE X
PERFORMANCE AWARDS
10.1    Performance Awards. The Committee may grant a Performance Award to a
Participant payable upon the attainment of specific Performance Goals. The
Committee may grant Performance Awards that are intended to qualify as
“performance-based compensation” under Section 162(m) of the Code, as well as
Performance Awards that are not intended to qualify as “performance-based
compensation” under Section 162(m) of the Code. If the Performance Award is
payable in shares of Restricted Stock, such shares shall be transferable to the
Participant only upon attainment of the relevant Performance Goal in accordance
with Article IX. If the Performance Award is payable in cash, it may be paid
upon the attainment of the relevant Performance Goals either in cash or in
shares of Restricted Stock (based on the then current Fair Market Value of such
shares), as provided by the Committee in the applicable Award Agreement at the
time of grant. Each

 
24
 




--------------------------------------------------------------------------------



Performance Award shall be evidenced by an Award Agreement in such form that is
not inconsistent with the Plan and that the Committee may from time to time
approve.
With respect to Performance Awards that are intended to qualify as
“performance-based compensation” under Section 162(m) of the Code, the Committee
shall condition the right to payment of any Performance Award upon the
attainment of objective Performance Goals established pursuant to
Section 10.2(c).
10.2    Terms and Conditions. Performance Awards awarded pursuant to this
Article X shall be subject to the following terms and conditions:
(a)    Earning of Performance Award. At the expiration of the applicable
Performance Period, the Committee shall determine the extent to which the
Performance Goals established pursuant to Section 10.2(c) are achieved and the
percentage of each Performance Award that has been earned.
(b)    Non-Transferability. Subject to the applicable provisions of the Award
Agreement and the Plan, Performance Awards may not be Transferred during the
Performance Period.
(c)    Objective Performance Goals, Formulae or Standards. With respect to
Performance Awards that are intended to qualify as “performance-based
compensation” under Section 162(m) of the Code, the Committee shall establish
the objective Performance Goals for the earning of Performance Awards based on a
Performance Period applicable to each Participant or class of Participants in
writing prior to the beginning of the applicable Performance Period or at such
later date as permitted under Section 162(m) of the Code and while the outcome
of the Performance Goals are substantially uncertain. Such Performance Goals may
incorporate, if and only to the extent permitted under Section 162(m) of the
Code, provisions for disregarding (or adjusting for) changes in accounting
methods, corporate transactions (including, without limitation, dispositions and
acquisitions) and other similar type events or circumstances. To the extent that
any such provision would create impermissible discretion under Section 162(m) of
the Code or otherwise violate Section 162(m) of the Code, such provision shall
be of no force or effect, with respect to Performance Awards that are intended
to qualify as “performance-based compensation” under Section 162(m) of the Code.
(d)    Dividends. Unless otherwise provided by the Committee in the applicable
Award Agreement at the time of grant, amounts equal to dividends declared during
the Performance Period with respect to the number of shares of Common Stock
covered by a Performance Award will not be paid to the Participant.
(e)    Payment. Following the Committee’s determination in accordance with
Section 10.2(a), the Company shall settle Performance Awards, in such form
(including, without limitation, in shares of Common Stock or in cash) as
determined by the Committee, in an amount equal to such Participant’s earned
Performance Awards. With respect to any Award that is intended to qualify as
“performance-based compensation” under Section 162(m) of the Code, the Committee
shall be

 
25
 




--------------------------------------------------------------------------------



precluded from having discretion to increase the amount of compensation payable
under the terms of such Award.
(f)    Termination. Subject to the applicable provisions of the Award Agreement
and the Plan, upon a Participant’s Termination for any reason during the
Performance Period for a given Performance Award, the Performance Award in
question will vest or be forfeited in accordance with the terms and conditions
established by the Committee at grant.
(g)    Accelerated Vesting. Based on service, performance and/or such other
factors or criteria, if any, as the Committee may determine, the Committee may,
at or after grant, accelerate the vesting of all or any part of any Performance
Award.
(h)    Deferred Delivery. The Committee may in its discretion permit
Participants to defer Performance Awards in accordance with the terms and
conditions established by the Committee, which shall be intended to comply with
the requirements of Section 409A of the Code.
ARTICLE XI
OTHER STOCK-BASED AWARDS (INCLUDING RESTRICTED STOCK UNITS)
AND CASH-BASED AWARDS
11.1    Other Stock-Based Awards (Restricted Stock Units). The Committee is
authorized to grant to Eligible Individuals Other Stock‑Based Awards that are
payable in, valued in whole or in part by reference to, or otherwise based on or
related to shares of Common Stock, including but not limited to, shares of
Common Stock awarded purely as a bonus and not subject to restrictions or
conditions, shares of Common Stock in payment of the amounts due under an
incentive or performance plan sponsored or maintained by the Company or an
Affiliate, restricted stock units, stock equivalent units, and Awards valued by
reference to book value of shares of Common Stock. Other Stock-Based Awards may
be granted either alone or in addition to or in tandem with other Awards granted
under the Plan.
Subject to the provisions of the Plan, the Committee shall have authority to
determine the Eligible Individuals, to whom, and the time or times at which,
such Awards shall be made, the number of shares of Common Stock to be awarded
pursuant to such Awards, and all other conditions of the Awards. The Committee
may also provide for the grant of Common Stock under such Awards upon the
completion of a specified Performance Period.
The Committee may condition the grant or vesting of Other Stock-Based Awards
upon the attainment of specified Performance Goals as the Committee may
determine; provided that to the extent that such Other Stock-Based Awards are
intended to comply with Section 162(m) of the Code, the Committee shall
establish the objective Performance Goals for the grant or vesting of such Other
Stock-Based Awards based on a Performance Period applicable to each Participant
or class of Participants in writing prior to the beginning of the applicable
Performance Period or at such later date as permitted under Section 162(m) of
the Code and while the outcome of the Performance Goals are substantially
uncertain. Such Performance Goals may incorporate, if and only to the extent
permitted under Section 162(m) of the Code, provisions for disregarding (or
adjusting for) changes in accounting methods, corporate transactions (including,
without limitation,

 
26
 




--------------------------------------------------------------------------------



dispositions and acquisitions) and other similar type events or circumstances.
To the extent that any such provision would create impermissible discretion
under Section 162(m) of the Code or otherwise violate Section 162(m) of the
Code, such provision shall be of no force or effect, with respect to Performance
Awards that are intended to qualify as “performance-based compensation” under
Section 162(m) of the Code.
11.2    Terms and Conditions. Other Stock-Based Awards made pursuant to this
Article XI shall be subject to the following terms and conditions:
(a)    Non-Transferability. Subject to the applicable provisions of the Award
Agreement and the Plan, shares of Common Stock subject to Awards made under this
Article XI may not be Transferred prior to the date on which the shares are
issued, or, if later, the date on which any applicable restriction, performance
or deferral period lapses.
(b)    Dividends. Unless otherwise provided by the Committee in the applicable
Award Agreement at the time of grant, subject to the provisions of the Award
Agreement and the Plan, the recipient of an Award under this Article XI shall
not be entitled to receive, currently or on a deferred basis, dividends or
dividend equivalents in respect of the number of shares of Common Stock covered
by the Award.
(c)    Vesting. Any Award under this Article XI and any Common Stock covered by
any such Award shall vest or be forfeited to the extent so provided in the Award
Agreement.
(d)    Price. Common Stock issued on a bonus basis under this Article XI may be
issued for no cash consideration. Common Stock purchased pursuant to a purchase
right awarded under this Article XI shall be priced, as determined by the
Committee.
(e)    Deferred Delivery. The Committee may in its discretion permit
Participants to defer any Award granted under this Article XI in accordance with
the terms and conditions established by the Committee, which shall be intended
to comply with the requirements of Section 409A of the Code.
11.3    Other Cash-Based Awards. The Committee may from time to time grant Other
Cash-Based Awards to Eligible Individuals in such amounts, on such terms and
conditions, and for such consideration, including no consideration or such
minimum consideration as may be required by applicable law. Other Cash-Based
Awards may be granted subject to the satisfaction of vesting conditions or may
be awarded purely as a bonus and not subject to restrictions or conditions, and
if subject to vesting conditions, the Committee may accelerate the vesting of
such Awards at any time. The grant of an Other Cash-Based Award shall not
require a segregation of any of the Company’s assets for satisfaction of the
Company’s payment obligation thereunder.

 
27
 




--------------------------------------------------------------------------------



ARTICLE XII
TERMINATION OR AMENDMENT OF PLAN
12.1    Termination or Amendment. Notwithstanding any other provision of the
Plan, the Board may at any time, and from time to time, amend, in whole or in
part, any or all of the provisions of the Plan (including any amendment deemed
necessary to ensure that the Company may comply with any regulatory requirement
referred to in Article XIV or Section 409A of the Code), or suspend or terminate
it entirely, retroactively or otherwise; provided, however, that, unless
otherwise required by law or specifically provided herein, the rights of a
Participant with respect to Awards granted prior to such amendment, suspension
or termination, may not be impaired without the consent of such Participant and,
provided further, that, (A) following the Registration Date, without the
approval of the holders of the Company’s Common Stock entitled to vote in
accordance with applicable law, no amendment may be made that would (i) increase
the aggregate number of shares of Common Stock that may be issued under the Plan
(except by operation of Article V); (ii) increase the maximum individual
Participant limitations for a fiscal year under Section 4.2 (except by operation
of Article V); (iii) change the classification of individuals eligible to
receive Awards under the Plan; (iv) decrease the minimum option price of any
Stock Option or Stock Appreciation Right; (v) extend the maximum option period
under Section 7.4; (vi) alter the Performance Goals for Restricted Stock,
Performance Awards or Other Stock-Based Awards as set forth in Exhibit A hereto;
and (B) at any time without the approval of the holders of the Company’s Common
Stock entitled to vote in accordance with applicable law, no amendment may be
made that would (i) except in accordance with Sections 5.2, 5.4, 7.4(o) or 8.8,
award any Stock Option or Stock Appreciation Right in replacement of a canceled
Stock Option or Stock Appreciation Right with a higher exercise price than the
replacement award or cancel any Stock Option or Stock Appreciation Right in
exchange for cash or another Award; (ii) amend Sections 7.4(l) or 8.6 of the
Plan or clause (i) of this Section 12.1(B) to eliminate the requirement relating
to stockholder approval; or (iii) require stockholder approval in order for the
Plan to continue to comply with the applicable provisions of Section 162(m) of
the Code or, to the extent applicable to Incentive Stock Options, Section 422 of
the Code. Following the Registration Date, in no event may the Plan be amended
without the approval of the stockholders of the Company in accordance with the
applicable laws of British Columbia to increase the aggregate number of shares
of Common Stock that may be issued under the Plan, decrease the minimum exercise
price of any Award, or to make any other amendment that would require
stockholder approval under Financial Industry Regulatory Authority (FINRA) rules
and regulations or the rules of any exchange or system on which the Company’s
securities are listed or traded at the request of the Company. Notwithstanding
anything herein to the contrary, the Board may amend the Plan or any Award
Agreement at any time without a Participant’s consent to comply with applicable
law including Section 409A of the Code.
The Committee may amend the terms of any Award theretofore granted,
prospectively or retroactively, but, subject to Article IV or as otherwise
specifically provided herein, no such amendment or other action by the Committee
shall impair the rights of any holder without the holder’s consent.

 
28
 




--------------------------------------------------------------------------------



ARTICLE XIII
UNFUNDED STATUS OF PLAN
The Plan is intended to constitute an “unfunded” plan for incentive and deferred
compensation. With respect to any payment as to which a Participant has a fixed
and vested interest but which are not yet made to a Participant by the Company,
nothing contained herein shall give any such Participant any right that is
greater than those of a general unsecured creditor of the Company.
ARTICLE XIV
GENERAL PROVISIONS
14.1    Legend. The Committee may require each Person receiving shares of Common
Stock pursuant to a Stock Option or other Award under the Plan to represent to
and agree with the Company in writing that the Participant is acquiring the
shares without a view to distribution thereof. In addition to any legend
required by the Plan, the certificates for such shares may include any legend
that the Committee deems appropriate to reflect any restrictions on Transfer.
All certificates for shares of Common Stock delivered under the Plan shall be
subject to such stop transfer orders and other restrictions as the Committee may
deem advisable under the rules, regulations and other requirements of the
Securities and Exchange Commission, any stock exchange upon which the Common
Stock is then listed or any national securities exchange system upon whose
system the Common Stock is then quoted, any applicable federal or state
securities law, and any applicable corporate law, and the Committee may cause a
legend or legends to be put on any such certificates to make appropriate
reference to such restrictions.
14.2    Other Plans. Nothing contained in the Plan shall prevent the Board from
adopting other or additional compensation arrangements, subject to stockholder
approval if such approval is required, and such arrangements may be either
generally applicable or applicable only in specific cases.
14.3    No Right to Employment/Directorship/Consultancy. Neither the Plan nor
the grant of any Option or other Award hereunder shall give any Participant or
other employee, Consultant or Non-Employee Director any right with respect to
continuance of employment, consultancy or directorship by the Company or any
Affiliate, nor shall there be a limitation in any way on the right of the
Company or any Affiliate by which an employee is employed or a Consultant or
Non-Employee Director is retained to terminate such employment, consultancy or
directorship at any time.
14.4    Withholding of Taxes.
(a)    General. As a condition to the settlement of any Award hereunder, a
Participant shall be required to pay in cash, or to make other arrangements
satisfactory to the Company (including, without limitation, authorizing
withholding from payroll and any other amounts payable to the Participant,
including for greater certainty any cash proceeds payable on the sale of RSUs to
the Company), an amount sufficient to satisfy the minimum federal, state, local
and foreign taxes of any kind (including, but not limited to, the Participant’s
FICA and SDI

 
29
 




--------------------------------------------------------------------------------



obligations) which the Company, in its sole discretion, deems necessary to
comply with the Code and/or any other applicable law, rule or regulation with
respect to the Award. Unless the tax withholding obligations of the Company are
satisfied, the Company shall have no obligation to issue a certificate or
book-entry transfer for such shares of Common Stock.
(b)    Shares Not Publicly Traded. Notwithstanding anything to the contrary in
Section 14.4(a), in the event the shares of Common Stock are not listed for
trading on an established securities exchange on the date an Award is required
to be settled then the Company shall, at the request of the Participant, deduct
or withhold Shares having a Fair Market Value equal to the minimum amount
required to be withheld to satisfy any federal, state, local and foreign taxes
of any kind (including, but not limited to, the Participant’s FICA and SDI
obligations) which the Company, in its sole discretion, deems necessary to
comply with the Code and/or any other applicable law, rule or regulation with
respect to such Award.
(c)    Company Election to Pay Cash. Notwithstanding anything herein to the
contrary, unless otherwise provided in the Award Agreement, in the event that
the settlement of any Award is to be made in Shares and such settlement would
result in the Company having more than 1,990 shareholders (or such higher number
of shareholders as determined by the Board, in its sole discretion), then the
Board, in its sole and absolute discretion, may elect to settle such Award in
cash.
(d)    Withholding Arrangements. The Committee, in its sole discretion and
pursuant to such procedures as it may specify from time to time, may permit or
require a Participant to satisfy all or part of the tax withholding obligations
in connection with an Award by (a) paying cash, (b) having the Company withhold
otherwise deliverable shares, (c) delivering to the Company already-owned shares
having a Fair Market Value equal to the tax obligation, or (d) any combination
of the foregoing.
14.5    No Assignment of Benefits. No Award or other benefit payable under the
Plan shall, except as otherwise specifically provided by law or permitted by the
Committee, be Transferable in any manner, and any attempt to Transfer any such
benefit shall be void, and any such benefit shall not in any manner be liable
for or subject to the debts, contracts, liabilities, engagements or torts of any
Person who shall be entitled to such benefit, nor shall it be subject to
attachment or legal process for or against such Person.
14.6    Listing and Other Conditions.
(a)    Unless otherwise determined by the Committee, as long as the Common Stock
is listed on a national securities exchange or system sponsored by a national
securities association, the issuance of shares of Common Stock pursuant to an
Award shall be conditioned upon such shares being listed on such exchange or
system. The Company shall have no obligation to issue such shares unless and
until such shares are so listed, and the right to exercise any Option or other
Award with respect to such shares shall be suspended until such listing has been
effected.

 
30
 




--------------------------------------------------------------------------------



(b)    If at any time counsel to the Company shall be of the opinion that any
sale or delivery of shares of Common Stock pursuant to an Option or other Award
is or may in the circumstances be unlawful or result in the imposition of excise
taxes on the Company under the statutes, rules or regulations of any applicable
jurisdiction, the Company shall have no obligation to make such sale or
delivery, or to make any application or to effect or to maintain any
qualification or registration under the Securities Act or otherwise, with
respect to shares of Common Stock or Awards, and the right to exercise any
Option or other Award shall be suspended until, in the opinion of said counsel,
such sale or delivery shall be lawful or will not result in the imposition of
excise taxes on the Company.
(c)    Upon termination of any period of suspension under this Section 14.6, any
Award affected by such suspension which shall not then have expired or
terminated shall be reinstated as to all shares available before such suspension
and as to shares which would otherwise have become available during the period
of such suspension, but no such suspension shall extend the term of any Award.
(d)    A Participant shall be required to supply the Company with certificates,
representations and information that the Company requests and otherwise
cooperate with the Company in obtaining any listing, registration,
qualification, exemption, consent or approval the Company deems necessary or
appropriate.
14.7    Stockholders Agreement and Other Requirements. Notwithstanding anything
herein to the contrary, as a condition to the receipt of shares of Common Stock
pursuant to an Award under the Plan, to the extent required by the Committee,
the Participant shall execute and deliver a stockholder’s agreement or such
other documentation that shall set forth certain restrictions on transferability
of the shares of Common Stock acquired upon exercise or purchase, and such other
terms as the Board or Committee shall from time to time establish. Such
stockholder’s agreement or other documentation shall apply to the Common Stock
acquired under the Plan and covered by such stockholder’s agreement or other
documentation. The Company may require, as a condition of exercise, the
Participant to become a party to any other existing stockholder agreement (or
other agreement).
14.8    Governing Law. Unless otherwise provided by the Committee in the
applicable Award Agreement, the Plan and actions taken in connection herewith
shall be governed and construed in accordance with the laws of the State of
Florida (regardless of the law that might otherwise govern under applicable
Florida principles of conflict of laws).
14.9    Jurisdiction; Waiver of Jury Trial. Unless otherwise provided by the
Committee in the applicable Award Agreement, any suit, action or proceeding with
respect to the Plan or any Award Agreement, or any judgment entered by any court
of competent jurisdiction in respect of any thereof, shall be resolved only in
the courts of the State of Florida or the United States District Court for the
Middle District of Florida and the appellate courts having jurisdiction of
appeals in such courts. In that context, and without limiting the generality of
the foregoing, the Company and each Participant shall irrevocably and
unconditionally (a) submit in any proceeding relating to the Plan or any Award
Agreement, or for the recognition and enforcement of any judgment in respect
thereof (a “Proceeding”), to the exclusive jurisdiction of the courts of the
State of Florida, the court

 
31
 




--------------------------------------------------------------------------------



of the United States of America for the Middle District of Florida, and
appellate courts having jurisdiction of appeals from any of the foregoing, and
agree that all claims in respect of any such Proceeding shall be heard and
determined in such Florida State court or, to the extent permitted by law, in
such federal court, (b) consent that any such Proceeding may and shall be
brought in such courts and waives any objection that the Company and each
Participant may now or thereafter have to the venue or jurisdiction of any such
Proceeding in any such court or that such Proceeding was brought in an
inconvenient court and agree not to plead or claim the same, (c) waive all right
to trial by jury in any Proceeding (whether based on contract, tort or
otherwise) arising out of or relating to the Plan or any Award Agreement,
(d) agree that service of process in any such Proceeding may be effected by
mailing a copy of such process by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such party, in the case
of a Participant, at the Participant’s address shown in the books and records of
the Company or, in the case of the Company, at the Company’s principal offices,
attention General Counsel, and (e) agree that nothing in the Plan shall affect
the right to effect service of process in any other manner permitted by the laws
of the State of Florida.
14.10    Construction. Wherever any words are used in the Plan in the masculine
gender they shall be construed as though they were also used in the feminine
gender in all cases where they would so apply, and wherever words are used
herein in the singular form they shall be construed as though they were also
used in the plural form in all cases where they would so apply.
14.11    Other Benefits. No Award granted or paid out under the Plan shall be
deemed compensation for purposes of computing benefits under any retirement plan
of the Company or its Affiliates nor affect any benefit under any other benefit
plan now or subsequently in effect under which the availability or amount of
benefits is related to the level of compensation.
14.12    Costs. The Company shall bear all expenses associated with
administering the Plan, including expenses of issuing Common Stock pursuant to
Awards hereunder.
14.13    No Right to Same Benefits. The provisions of Awards need not be the
same with respect to each Participant, and such Awards to individual
Participants need not be the same in subsequent years.
14.14    Death/Disability. The Committee may in its discretion require the
transferee of a Participant to supply it with written notice of the
Participant’s death or Disability and to supply it with a copy of the will (in
the case of the Participant’s death) or such other evidence as the Committee
deems necessary to establish the validity of the transfer of an Award. The
Committee may also require that the agreement of the transferee to be bound by
all of the terms and conditions of the Plan.
14.15    Section 16(b) of the Exchange Act. All elections and transactions under
the Plan by Persons subject to Section 16 of the Exchange Act involving shares
of Common Stock are intended to comply with any applicable exemptive condition
under Rule 16b-3. The Committee may establish and adopt written administrative
guidelines, designed to facilitate compliance with Section 16(b) of the Exchange
Act, as it may deem necessary or proper for the administration and operation of
the Plan and the transaction of business thereunder.

 
32
 




--------------------------------------------------------------------------------



14.16    Section 409A of the Code. The Plan is intended to comply with the
applicable requirements of Section 409A of the Code and shall be limited,
construed and interpreted in accordance with such intent. To the extent that any
Award is subject to Section 409A of the Code, it shall be paid in a manner that
will comply with Section 409A of the Code, including proposed, temporary or
final regulations or any other guidance issued by the Secretary of the Treasury
and the Internal Revenue Service with respect thereto. Notwithstanding anything
herein to the contrary, any provision in the Plan that is inconsistent with
Section 409A of the Code shall be deemed to be amended to comply with Section
409A of the Code and to the extent such provision cannot be amended to comply
therewith, such provision shall be null and void. The Company shall have no
liability to a Participant, or any other party, if an Award that is intended to
be exempt from, or compliant with, Section 409A of the Code is not so exempt or
compliant or for any action taken by the Committee or the Company and, in the
event that any amount or benefit under the Plan becomes subject to penalties
under Section 409A of the Code, responsibility for payment of such penalties
shall rest solely with the affected Participants and not with the Company.
Notwithstanding any contrary provision in the Plan or Award Agreement, any
payment(s) of “nonqualified deferred compensation” (within the meaning of
Section 409A of the Code) that are otherwise required to be made under the Plan
to a “specified employee” (as defined under Section 409A of the Code) as a
result of such employee’s separation from service (other than a payment that is
not subject to Section 409A of the Code) shall be delayed for the first six (6)
months following such separation from service (or, if earlier, the date of death
of the specified employee) and shall instead be paid (in a manner set forth in
the Award Agreement) upon expiration of such delay period.
14.17    Successor and Assigns. The Plan shall be binding on all successors and
permitted assigns of a Participant, including, without limitation, the estate of
such Participant and the executor, administrator or trustee of such estate.
14.18    Severability of Provisions. If any provision of the Plan shall be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provisions hereof, and the Plan shall be construed and enforced as if
such provisions had not been included.
14.19    Payments to Minors, Etc. Any benefit payable to or for the benefit of a
minor, an incompetent person or other person incapable of receipt thereof shall
be deemed paid when paid to such person’s guardian or to the party providing or
reasonably appearing to provide for the care of such person, and such payment
shall fully discharge the Committee, the Board, the Company, its Affiliates and
their employees, agents and representatives with respect thereto.
14.20    Agreement. As a condition to the grant of an Award, if requested by the
Company and the lead underwriter of any public offering of the Common Stock (the
“Lead Underwriter”), a Participant shall irrevocably agree not to sell, contract
to sell, grant any option to purchase, transfer the economic risk of ownership
in, make any short sale of, pledge or otherwise transfer or dispose of, any
interest in any Common Stock or any securities convertible into, derivative of,
or exchangeable or exercisable for, or any other rights to purchase or acquire
Common Stock (except Common Stock included in such public offering or acquired
on the public market after such offering) during such period of time following
the effective date of a registration statement of the Company filed under the
Securities Act that the Lead Underwriter shall specify (the “Lock‑Up Period”).
The

 
33
 




--------------------------------------------------------------------------------



Participant shall further agree to sign such documents as may be requested by
the Lead Underwriter to effect the foregoing and agree that the Company may
impose stop-transfer instructions with respect to Common Stock acquired pursuant
to an Award until the end of such Lock‑Up Period.
14.21    Headings and Captions. The headings and captions herein are provided
for reference and convenience only, shall not be considered part of the Plan,
and shall not be employed in the construction of the Plan.
14.22    Section 162(m) of the Code. Notwithstanding any other provision of the
Plan to the contrary, (i) prior to the Registration Date and during the
Transition Period, the provisions of the Plan requiring compliance with Section
162(m) of the Code for Awards intended to qualify as “performance-based
compensation” shall only apply to the extent required by Section 162(m) of the
Code, and (ii) the provisions of the Plan requiring compliance with Section
162(m) of the Code shall not apply to Awards granted under the Plan that are not
intended to qualify as “performance-based compensation” under Section 162(m) of
the Code.
14.23    Post-Transition Period. Following the Transition Period, any Award
granted under the Plan that is intended to be “performance-based compensation”
under Section 162(m) of the Code, shall be subject to the approval of the
material terms of the Plan by a majority of the stockholders of the Company in
accordance with Section 162(m) of the Code and the treasury regulations
promulgated thereunder.
14.24    Company Recoupment of Awards. A Participant’s rights with respect to
any Award hereunder shall in all events be subject to (i) any right that the
Company may have under any Company recoupment policy or other agreement or
arrangement with a Participant in effect on the date of grant, or (ii) any right
or obligation that the Company may have regarding the clawback of
“incentive-based compensation” under Section 10D of the Exchange Act and any
applicable rules and regulations promulgated thereunder from time to time by the
U.S. Securities and Exchange Commission.
14.25    Award Agreement. Notwithstanding any other provision of the Plan, to
the extent the provisions of any Award Agreement are inconsistent with terms of
the Plan and such inconsistency is a result of compliance with laws of the
jurisdiction in which the Participant is resident or is related to taxation of
such Award in such jurisdiction, the relevant provisions of the particular Award
Agreement shall govern.
ARTICLE XV
EFFECTIVE DATE OF PLAN
The Plan shall become effective on the date of its adoption by the Board.

 
34
 




--------------------------------------------------------------------------------



ARTICLE XVI
TERM OF PLAN
No Award shall be granted pursuant to the Plan on or after the tenth anniversary
of the earlier of the date that the Plan is adopted or the date of stockholder
approval, but Awards granted prior to such tenth anniversary may extend beyond
that date; provided that no Award (other than a Stock Option or Stock
Appreciation Right) that is intended to be “performance-based compensation”
under Section 162(m) of the Code shall be granted on or after the fifth
anniversary of the stockholder approval of the Plan unless the Performance Goals
are re-approved (or other designated Performance Goals are approved) by the
stockholders no later than the first stockholder meeting that occurs in the
fifth year following the year in which stockholders approve the Performance
Goals.
ARTICLE XVII
NAME OF PLAN
The Plan shall be known as the “Masonite International Corporation Amended and
Restated 2012 Equity Incentive Plan.”





 
35
 




--------------------------------------------------------------------------------




EXHIBIT A

PERFORMANCE GOALS


To the extent permitted under Section 162(m) of the Code, performance goals
established for purposes of Awards intended to be “performance-based
compensation” under Section 162(m) of the Code, shall be based on the attainment
of certain target levels of, or a specified increase or decrease (as applicable)
in one or more of the following performance goals:
 
•
gross or net revenue,



•
earnings per share of Common Stock (basic or diluted and/or before or after
taxes),



•
net income (before or after taxes) per share of Common Stock,



•
profit (before or after taxes),



•
net earnings (before or after taxes),



•
net income (before or after taxes),



•
operating income,



•
cash flow or cash conversion measures (including, without limitation, operating
cash flow, free cash flow, discounted cash flow, cash flow in excess of cost of
capital, days on hand, days sales outstanding or days payable outstanding),
which may but are not required to be measured on a per-share basis,



•
earnings before or after one or more of the following: interest, taxes,
depreciation and/or amortization (including, without limitation, EBIT or
EBITDA),



•
gross or net sales,



•
share price (including, without limitation, growth measures or total stockholder
return, which may but are not required to be measured relative to assets or
peers),



•
financial return measures (including, without limitation, return on assets, net
assets, capital, employed capital, invested capital, equity, investment or
sales),



•
measures of economic value added or other “value creation” metrics,



•
cost reduction targets,



•
objective measures of customer satisfaction or customer retention,


A-1



--------------------------------------------------------------------------------





•
customer growth,



•
objective measures of employee satisfaction or employee retention,



•
gross or net margin (including, without limitation, EBITDA margin),



•
gross or net profit,



•
gross or net profit growth,



•
gross or net revenue growth,



•
asset growth,



•
market share or competitive market metrics,



•
cost of capital, debt leverage year-end cash position or book value, which may
but are not required to be measured on a per-share basis,



•
dividend yield,



•
expenses, expense ratio management or general and administrative expense
savings,



•
same-store sales or same-stores sales growth,



•
system-wide sales or system-wide sales growth,



•
traffic or customer counts,



•
productivity ratios,



•
new product sales or timely completion of new product rollouts,



•
strategic objectives, development of new product lines and related revenue,
sales and margin targets, franchisee growth and retention, menu design and
growth, co-branding or international operations,



•
asset quality,



•
inventory control,



•
enterprise value,



•
timely launch of new facilities,


A-2



--------------------------------------------------------------------------------





•
operating efficiency,



•
gross or net operating margin,



•
working capital,



•
license revenues,



•
royalty income,



•
specified objectives with regard to limiting the level of increase in all or a
portion of the Company’s bank debt or other long-term or short-term public or
private debt or other similar financial obligations of the Company, which may be
calculated net of cash balances and/or other objective offsets and adjustments
as may be established by the Committee in accordance with this Exhibit A,



•
reduction in operating expenses,



•
comparisons of continuing operations to other operations,



•
objective measures of personal targets, goals or completion of projects
(including, without limitation, succession and hiring projects, completion of
specific acquisitions, reorganizations or other corporate transactions,
capital-raising transactions, or expansions of specific business operations or
meeting divisional or project budgets), or



•
any combination of the foregoing.



With respect to Awards that are intended to qualify as “performance-based
compensation” under Section 162(m) of the Code, to the extent permitted under
Section 162(m) of the Code, the Committee may, in its sole discretion, also
exclude, or adjust to reflect, the impact of an event or occurrence that the
Committee determines should be appropriately excluded or adjusted, including:
•
reorganizations, restructurings, discontinued operations, extraordinary items or
events, and other unusual or non-recurring charges as described in Accounting
Standards Codification 225-20 (or any successor pronouncement thereto),
“Extraordinary and Unusual Items,” and/or management’s discussion and analysis
of financial condition and results of operations appearing or incorporated by
reference in the Company’s Form 10-K for the applicable year;



•
acquisitions or divestitures (including, without limitation, items related to
the business operations of any entity acquired by the Company during the
Performance


A-3



--------------------------------------------------------------------------------



Period, the disposal of a business or segment of a business, or discontinued
operations that do not qualify as a segment of a business under applicable
accounting standards);


•
financing activities;



•
items that are either outside of the scope of the Company’s core, on-going
business activities or not within the reasonable control of the Company’s
management;



•
acquired in-process research and development;



•
major licensing or partnership arrangements;



•
unusual or extraordinary corporate transactions, events or developments;



•
a change in tax law, accounting standards required by generally accepted
accounting principles or other accounting principles, or other laws or
regulatory rules affecting reported results;



•
asset impairment charges;



•
amortization of acquired intangible assets;



•
litigation or claim judgments or settlements;



•
share-based compensation expense;



•
any stock dividend, stock split, reverse stock split, combination or exchange of
stock during the Performance Period;



•
foreign exchange gains and losses; or



•
any other unusual or nonrecurring events (or any objectively determinable
category thereof) or changes in applicable law.

Awards that are not intended to qualify as “performance-based compensation”
under Section 162(m) of the Code may be based on the performance goals set forth
herein or on such other performance goals as determined by the Committee in its
sole discretion.
In addition, such performance goals may be stated as a percentage of another
performance criteria, or a percentage of a prior period’s performance criteria,
or used on an absolute, relative or adjusted basis to measure the performance of
the Company (or one or more affiliates, subsidiaries, divisions, other
operational units and/or business units, administrative departments, business
segments, brands or product categories of the Company, or any combination of the
foregoing), or any such performance goals may be measured relative to the
performance of a selected group of other companies, or a published or special
index that the Committee, in its sole discretion, deems appropriate, or as
compared to various stock market indices. With respect to

A-4



--------------------------------------------------------------------------------



Awards that are intended to qualify as “performance-based compensation” under
Section 162(m) of the Code, to the extent permitted under Section 162(m) of the
Code, but only to the extent permitted under Section 162(m) of the Code
(including, without limitation, compliance with any requirements for stockholder
approval), the Committee may also:


•
designate additional business criteria on which the performance goals may be
based; or



•
adjust, modify or amend the aforementioned business criteria.




A-5

